Opinion by
Trexler, J.,
The first question involved in this appeal is whether there was any necessity for the appointment of an administrator d. b. n. and the second question is whether the appellee was a proper person to act as such.
The first question may be answered in the language of the court below, “It seems that the estate of this decedent has been settled, and that the only matter open upon which this administration can operate is a small claim of doubtful value. Bootless as this litigation seems to be, if the grantee of the letters is willing to take his chances of incurring the costs of administration, the other heirs are hardly in position to object, for these costs cannot be placed upon them in the event of a failure or want of assets in the estate.” If the administrator d. b. n. has confidence enough in his ability to collect the claim and is willing to run the risk there is no harm done. If he fails the other heirs cannot be asked to pay the cost of the experiment. If there is no estate there can be no payment made out of the estate. If, as the appellant alleges, there is no estate to administer there remains no subject of contention. The administrator then has his trouble for his pains.
*356As to the second question we think the register properly exercised his discretion in appointing the appellee. He is the oldest son of decedent. There is evidence that he is the owner of considerable real estate and sustains a good reputation among his neighbors. He seems to be the only person who has any thought that some assets can be gotten together. There is some evidence that there is not the best feeling between him and the other heirs, but he denies the existence of it on his part. The register could hardly have appointed another person of the same class as no one else of the parties interested thought there was anything to administer. The register concluded that the appellee was a fit person to undertake the task and in this respect we think the testimony submitted sustains his view. The selection having been within his discretion, no personal disqualification having been shown, his decision is therefore absolute: George W. Levan’s App., 112 Pa. 294.
The appeal is dismissed at the cost of appellants.